EXAMINER’S AMENDMENT

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s response filed on 13 December 2021 is acknowledged and entered.    
Currently, claims 158 and 173-184 are pending and under consideration.  

Withdrawal of Objections and Rejections:
The nonstatutory obviousness-type double patenting rejection of claims 158 and 173-184 as being unpatentable over claims 1, 2, 12, 13, 16 and 17 of U.S. Patent No. 9,815,880, in view of Reyes et al. (US 2012/0100140, 4/26/2012; or its PCT application/ publication WO 2010/ 085682A2, 9/30/2010) is withdrawn in view of the terminal disclaimer filed on 12/13/2021.

Interview Summary 
See attached PTO-413.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Benjamin Atkins on 27 December 2021.
The application has been amended as follows: 
Claim 158: line 3, “and" has been deleted; and in line 4, -- and -- has been added before “wherein”.  

Conclusion:
Claims 158 and 173-184 are allowed.    

Advisory Information:	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONG JIANG whose telephone number is (571)272-0872.  The examiner can normally be reached on M-F 9:30-8:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford, can be reached on 571-272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DONG JIANG/
Primary Examiner, Art Unit 1646
12/28/21